PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,614,277
Issue Date:   04 Apr 2017
Application No. 14/431,211
Filing or 371(c) Date: 25 Mar 2015
Attorney Docket No.   20-1699-WO-US 
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision in response to the Petition for Paying Fee Deficiency under 37 CFR 1.29 and supplemental, filed March 30, 2021.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

Your fee deficiency submission under 37 CFR 1.29 is hereby ACCEPTED.

This application/patent is no longer entitled to micro entity status.  Accordingly, all future fees paid in this application/patent must be at the small entity rate. 

Petitioner included an additional $250, which was not paid previously.  Petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner’s request. 

Any questions concerning this matter may be directed to the undersigned at (571) 272-6735.  


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET